Proceeding pursuant to CPLR article 78 to review a determination of the respondent Department of Motor Vehicles of the State of New York, dated September 8, 1993, which, after a hearing, found that the petitioner violated Vehicle and Traffic Law § 385 (9), and imposed a fine.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with costs.
The respondent’s determination that the petitioner violated Vehicle and Traffic Law § 385 (9) is supported by substantial evidence (see, Matter of R & D Equip. Leasing Co. v Adduci, 220 AD2d 900; People v Vinciguerra, 24 Misc 2d 63; People v Fortino, 14 Misc 2d 725). The petitioner’s contention that the respondent failed to prove that the petitioner knowingly permitted its vehicle to exceed the weight limitations of Vehicle and Traffic Law § 385 (9) may not be raised for the first time in this proceeding (see, Matter of Malkin v Tully, 65 AD2d 228; see also, Aldrich v Pattison, 107 AD2d 258). Finally, the fine imposed by the respondent was not excessive (see, Vehicle and Traffic Law § 385 [19] [d]). O’Brien, J.. P., Ritter, Pizzuto and Altman, JJ., concur.